Name: Commission Regulation (EEC) No 3368/90 of 23 November 1990 fixing the export refunds on fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 326/30 Official Journal of the European Communities 24. 11 . 90 COMMISSION REGULATION (EEC) No 3368/90 of 23 November 1990 fixing the export refunds on fruit and vegetables Class I and Class II, 'Extra Class and Class I table grapes, almonds and hazelnuts, and unshelled walnuts may at present be exported in economically significant quanti ­ ties ; Whereas, under the second subparagraph of Articie 12 ( 1 ) of Regulation (EEC) No 1035/72, derogations from Community quality standards may be granted in the light of the requirements of the intended markets ; whereas, in view of the requirement of the Singaporean and Malaysian markets for small table apples, derogations from the minimum sizes laid down by Commission Regulation (EEC) No 920/89 (*), as last amended by Regulation (EEC) No 1 763/90 (8) should be granted for Granny Smith apples exported to these markets ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the correcting factor provided for in the last indent of Article 3 (1 ) of Council Regula ­ tion (EEC) No 1676/85 Q, as last amended by Regula ­ tion (EEC) No 2205/90 (8),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the factor referred to in the preceding indent ; Whereas it follows from applying these detailed rules to the present market situation and to its future trends, and in particular to quotations and prices for fruit and vegeta ­ bles in the Community and in international trade that the refunds should be as set out in the Annex hereto ; Whereas the obligations under Article 5 ( 1 ) (b) of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agri ­ cultural products (9), as last amended by Regulation (EEC) No 1615/90 (l0), may be relaxed in the case of exports to non-member countries outside Europe ; whereas, in such a case, Article 19 ( 1 ) (c) of Regulation (EEC) No 3665/87 may be applied ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1193/90 (2), and in particular Article 30 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 30 of Regulation (EEC) No 1035/72 provides that, to the extent necessary to allow econom ­ ically significant quantities to be exported, the difference between prices in international trade for the products referred to in that Article and prices for the products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 2518/69 of 9 December 1969 laying down general rules for the granting of refunds on exports of fruit and vegeta ­ bles and criteria for fixing their amounts (3), as amended by Regulation (EEC) No 2455/72 (4), provides that when refunds are being fixed, account must be taken of the existing situation and future trends with regard to prices and availabilities of fruit and vegetables on the Commu ­ nity market on the one hand and prices in international trade on the other ; whereas account must also be taken of the costs indicated in (b) of that Article and of the economic aspects of the proposed exports ; Whereas, pursuant to Article 3 of Regulation (EEC) No 2518/69 , when prices on the Community market are being determined account must be taken of the prices which are most favourable from the exportation point of view ; whereas, when prices in international trade are being determined, the quotations and prices referred to in paragraph 2 of that Article must be taken into account ; Whereas the situation with regard to international trade or the specific requirements of certain markets may make it necessary to vary the refund for a given product according to the destination of that product ; Whereas tomatoes, fresh lemons, fresh sweet oranges and apples of the common quality standards 'Extra' Class, (') OJ No L 118, 20 . 5 . 1972, p. 1 . 0 OJ No L 119, 11 . 5. 1990, p. 43 . 0 OJ No L 97, 11 . 4. 1989, p . 19 . (6) OJ No L 162, 28 . 6. 1990, p . 29 . O OJ No L 164, 24. 6 . 1985, p . 1 . (8) OJ No L 201 , 31 . 7. 1990, p . 9. O OJ No L 351 , 14. 12. 1987, p. 1 . O OJ No L 152, 16 . 6. 1990, p. 33 . (3) OJ No L 318 , 18 . 12. 1969, p . 17. (4) OJ No L 266, 14. 11 . 1972, p. 7 . 24. 11 . 90 Official Journal of the European Communities No L 326/31 Whereas, for Spain and Portugal, the Act of Accession introduced transitional measures by phases and stages respectively ; Whereas for Spain the second stage of the transitional period began on 1 January 1990 ; whereas pursuant to Article 87 of the Act of Accession when the refunds are set for Spanish products account is to be taken for each product of the price difference that is economically justi ­ fied ; Whereas Article 275 provides for a special procedure for the grant of refunds on exports to Portugal from the Community as constituted at 31 December 1985 ; whereas, pursuant to Article 283, the Portuguese Republic is to be authorized to maintain, during the first stage, for exports to third countries, the arrangements in force before its accession for such trade, including any export aid or subsidies ; whereas, under those circumstances, refunds for such exports should not be provided for in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . The export refunds on fruit and vegetables shall be as set out in column I of the Annex hereto. However, the refunds applicable on products harvested in Spain shall be those given in column II of the Annex. 2. The provisions of Articles 5 (l)(b) and 19 (l)(c) of Regulation (EEC) No 3665/87 shall apply to exports of fresh sweet oranges, lemons, walnuts in shell , shelled hazelnuts and apples as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 24 November 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission No L 326/32 Official Journal of the European Communities 24. 11 . 90 ANNEX to the Commission Regulation of 23 November 1990 fixing the export refunds on fruit and vegetables (ECU/100 kg net) l Amounts of refunds (*) Product code Destination of refund (') Community as constituted on 31 December 1985(1) Spain (11) 0702 00 10 100 4,50 0702 00 10 900 __   0702 00 90 100 \ 4,50  0702 00 90 900    080212 90 000 07 9,67 9,67 0802 21 00 000 07 11,30 11,30 0802 22 00 000 07 21,80 21,80 0802 31 00 000 07 14,00 14,00 0805 10 11 100 01 11,00 7,00 06 11,00 7,00 0805 10 11 300 01 11,00 7,00 I 06 11,00 7,00 0805 10 11 900    0805 10 15 100 . 01 11,00 7,00 06 11,00 7,00 0805 10 15 300 01 11,00 7,00 06 11,00 7,00 0805 10 15 900    0805 10 19 100 01 11,00 7,00 06 11,00 7,00 0805 10 19 300 01 11,00 7,00 I 06 11,00 7,00 0805 10 19 900 _   0805 10 21 100 01 11,00 7,00 06 11,00 7,00 0805 10 21 300 01 11,00 7,00 06 11,00 7,00 0805 10 21 900    0805 10 25 100 01 1 1,00 7,00 06 11,00 7,00 0805 10 25 300 01 11,00 7,00 06 11,00 7,00 0805 10 25 900    0805 10 29 100 * 01 11,00 7,00 06 11,00 7,00 0805 10 29 300 01 11,00 7,00 06 11,00 7,00 0805 10 29 900    0805 10 31 100 01 1 1,00 7,00 06 11,00 7,00 0805 10 31 300 01 11,00 7,00 06 11,00 7,00 0805 10 31 900    0805 10 35 100 01 11,00 7,00 06 11,00 7,00 0805 10 35 300 01 11,00 7,00 06 11,00 7,00 0805 10 35 900    No L 326/3324. 11 . 90 Official Journal of the European Communities (ECU/100 kg net) Product code Destination of refund (') Amounts of refunds (2) Community as constituted on 31 December 1985(1) Spain (II) 0805 10 39 100 01 11,00 7,00 \ 06 11,00 7,00 0805 10 39 300 01 11,00 7,00 06 11,00 7,00 0805 10 39 900    0805 10 41 100 01 11,00 7,00 06 11,00 7,00 0805 10 41 300 01 11,00 7,00 06 11,00 7,00 0805 10 41 900    0805 10 45 100 01 11,00 7,00  06 11,00 7,00 0805 10 45 300 01 11,00 7,00 06 11,00 7,00 0805 10 45 900    0805 10 49 100 01 1 1,00 7,00 06 11,00 7,00 0805 10 49 300 01 11,00 7,00 06 11,00 7,00 0805 10 49 900    0805 20 50 100    0805 20 50 900    0805 30 10 100 07 13,50 3,70 0805 30 10 900    0806 10 11 100 07 10,50 10,50 0806 10 11 300 07 10,50 10,50 0806 10 11 900    0806 10 15 100 07 10,50 10,50 0806 10 15 300 07 10,50 10,50 0806 10 15 900    0806 10 19 100 07 10,50 10,50 0806 10 19 300 07 10,50 10,50 0806 10 19 900    0808 10 91 100    0808 10 91 910 02 14,00 5,50 03 4,50  04 14,00 (3) 5,50 (3) 0808 10 91 990    0808 10 93 100    0808 10 93 910 02 14,00 5,50 03 4,50  04 14,00 (3) 5,50 (3) 0808 10 93 990    0808 10 99 100    0808 10 99 910 02 14,00 5,50 " 03 4,50  04 14,00 (3) 5,50 (3) 0808 10 99 990    0809 30 00 110 05   0809 30 00 190    0809 30 00 900 05   No L 326/34 Official Journal of the European Communities 24. 11 . 90 (') The destinations are as follows : 01 countries or States with a planned economy in central or eastern Europe and Yugoslavia, 02 Botswana, Lesotho, Swaziland, Zambia, Malawi, Mozambique, Tanzania, Kenya, Rwanda, Burundi, Uganda, Somalia, Madagascar, Comoros, Mauritius, Sudan, Ethiopia, Republic of Djibouti, the countries of the Arabian peninsula including the territories attached thereto (Saudi Arabia, Bahrain, Qatar, Oman, United Arab Emirates (Abu Dhabi, Dubai, Sharjah, Ajman, Umm al Qaiwain, Fujairah and Ras al Khaimah), Yemen, Iran and Jordan, 03 countries and territories of Africa other than those mentioned above and South Africa, Syria, countries with a planned economy in central or eastern Europe, Yugoslavia, Bolivia, Brazil, Venezuela, Peru, Panama, Ecuador, Colombia, Iceland, Norway, Sweden, Austria, the Faroe Islands, Finland, Greenland arid Malta, 04 Hong Kong, Singapore, Malaysia, Indonesia, Thailand and Taiwan, 05 all destinations excluding Switzerland, Austria and that part of Community territory located outside the customs territory of the Community, 06 Austria, Switzerland, Finland, Sweden, Greenland, Norway, Iceland and Malta, 07 All destinations excepting that part of Community territory located outside the customs territory of the Comunity. (2) These refunds shall not apply to exports to Portugal from the Community as constituted at 31 December 1985 and Spain. (3) Notwithstanding Chapter 3 of Annex III to Regulation (EEC) No 920/89, for exports to Malaysia and Singapore of table apples of the Granny Smith variety, the minimum size for 'Extra' class, class I and class II shall be 65 mm, 60 mm and 60 mm respectively.